DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 31, 34, 43, and 45 are objected to because of the following informalities:   
Claim 31 recites “image capturing device”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “image capture device”.
Claim 34 recites “”an outer ear”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “an outer ear,”.
  Claim 43 recites “the light guiding structure”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the disposable light transmissive structure”.
Claim 43 recites “to the user device in a thereby positioning”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “to the user device, thereby positioning”.
Claim 45 recites “with a slot arranged slidably receive”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “with a slot arranged to slidably receive”.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   
“Orifice inspection device” in claims 26-28, 30-37, 39, and 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below as described in the specification as performing the claimed function, and equivalents thereof.
“a tongue depressor” or “ an otoscope”, as described in Applicant’s spec [0032]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 30-37, 39, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0065803 to Douglas et al. (hereinafter Douglas) in view of CN 101046597 A to Zheng.
Regarding claim 26,  Douglas discloses an orifice inspection system (paragraph 0012-described herein are methods and apparatuses (including devices and systems) for guiding taking of one or more images of a tympanic membrane, as well as analyzing the resulting image(s) and determining a diagnosis; paragraph 0051- Also described herein are apparatuses configured to guide a subject using an otoscope. For example, a system may include a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor), including: 
an orifice inspection device (See Examiner’s annotated Fig. 57; paragraph 0078 -  The lens device may be an otoscope configured to be inserted into a subject's ear)  

    PNG
    media_image1.png
    840
    420
    media_image1.png
    Greyscale

for illuminating a patient's orifice (paragraph 0424 - Some variations of the otoscope are indirectly illuminated otoscopes that utilize fiber optics to direct the light from a light source (typically located in the handle near the battery) to form a ring light around the viewing area of the otoscope in order to illuminate the ear canal. Additionally, otoscopes can be lit via direct illumination by utilizing a light bulb placed within the viewing area itself. As described above, the use of indirect illumination with fiber optics allows for an unobscured viewing area as well as greater freedom in the placement of the illumination components and an additional factor of safety as all electrical contacts are isolated away from the patient's ear canal); and 
an image capture device for capturing a photograph of the patient's orifice as illuminated by the orifice inspection device (Fig. 57 and Fig. 58 – smartphone; paragraph 0078-The camera device may be a mobile telecommunications device (e.g., smartphone) having a built-in camera; paragraph 0417 - Fig. 57 shows a passive attachment, which uses its lenses to combine with the smartphone camera lens to form an image); 
wherein the orifice inspection device and the image capture device are adapted to releasably couple with one another such that the photograph is capturable via the orifice inspection device (paragraph 0051- the otoscope may be configured to couple to the display device, including coupling to a built-in camera on the display device and supplement any lenses on the built-in camera to convert it to a otoscope lens); and 
wherein the orifice inspection system is configured to detect the presence of the orifice inspection device (paragraph 0077 - A method of detecting if an otoscope lens device is attached to a mobile telecommunications device having a digital camera may include: taking an image using the digital camera of the mobile telecommunications device; comparing an average value for each of a plurality of clusters of pixels at a plurality of corner regions of the image to a first threshold value; comparing the average value of a central cluster of pixels at a central region of the image to a second threshold value; indicating that the lens device is attached when the average values of each of the clusters of pixels in the plurality of clusters of pixels are lower than the first threshold value and wherein the average value of the central cluster of pixels is higher than the second threshold value; and beginning an otoscope recording session when the lens device is indicated as attached), and to adjust the image magnification of the image capture device based on the location of the orifice inspection device (paragraph 0043 - The magnification level may be chosen according to the desired application, and may include a tunable lens or lens system which enables dynamic configuration of the magnification or focus. This could be a deformable lens, or could be one or more lenses whose position can be adjusted to alter the magnification, focal length, or other properties. This system can provide high resolution images, on the order of micron resolution, depending on the lens configuration. One embodiment of the system for high resolution imaging includes a distal objective lens, and a proximal eyepiece lens together configured to work with the phone's camera lens or lenses).
Douglas does not teach automatically adjusting the image magnification.
However, Zheng teaches of a mobile device and method including automatically adjusting the image magnification (paragraph 0021- Another aspect of the present invention is an electronic zoom method for a camera. A lever is actuated by a current signal or a voltage signal to move the lever from a first focal position (ie, a first side position) to a The second focal length position (that is, the second side position), thereby realizing the automatic zoom function).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Zheng that teach automatically adjusting the image magnification into the teachings of Douglas that teach adjusting the image magnification. It would have been advantageous to make the combination for mobile phone cameras to meet the special needs of mobile phone products (paragraph 0007 of Zheng).
Regarding claim 27, Douglas, as modified by Zheng, teaches the claimed invention as discussed above concerning claim 26, and Douglas further discloses wherein the orifice (Fig. 57– smartphone; paragraph 0078-The camera device may be a mobile telecommunications device (e.g., smartphone) having a built-in camera), and wherein the orifice inspection device is mountable to the user device (paragraph 0167-in some variations the otoscope attachment couples to a case that attaches to the mobile telecommunications device). 
Regarding claim 30, Douglas, as modified by Zheng teaches the claimed invention as discussed above concerning claim 26, and Douglas further discloses wherein the orifice inspection system is configured to detect the presence of the orifice inspection device based on user input (paragraph 0077 - A method of detecting if an otoscope lens device is attached to a mobile telecommunications device having a digital camera may include: taking an image using the digital camera of the mobile telecommunications device; comparing an average value for each of a plurality of clusters of pixels at a plurality of corner regions of the image to a first threshold value; comparing the average value of a central cluster of pixels at a central region of the image to a second threshold value; indicating that the lens device is attached when the average values of each of the clusters of pixels in the plurality of clusters of pixels are lower than the first threshold value and wherein the average value of the central cluster of pixels is higher than the second threshold value; and beginning an otoscope recording session when the lens device is indicated as attached). 
Regarding claim 31,  Douglas, as modified by Zheng, teaches the claimed invention as discussed above concerning claim 26, and Douglas further discloses wherein the system further includes a graphical user interface (Fig. 32, Fig. 57, Fig. 46; paragraph 0066 - these methods and apparatuses may be configured to work on/with a mobile telecommunications device such as a smartphone. Thus, any of the steps may be performed on the mobile telecommunications device) including an orifice positioning guide for positioning a patient's orifice in the photograph captured by the image capturing device (paragraph 0039 - In some variation a method or system may alternatively or additional guide a subject by providing one or more directions, including directions on a display screen showing the images, audible cues, textual cues or the like, so that the subject may move the otoscope device to adjust the view being taken… paragraph 0326- The apparatus and method of detecting the TM, described above, may perform in real time during an otoscopic examination. In that case, it would be possible to indicate to the user, in real time, (a) that the TM has been detected and (b) where, in the live video, the TM is located. The interface for indicating the TM could be similar to that of FIG. 1, and might include: highlighting the boundaries of the TM, highlighting the area of the TM, noting the center of the TM, e.g., with an icon such as a checkmark, smiley face, etc.)
Regarding claim 32, Douglas, as modified by Zheng, teaches the claimed invention as discussed above concerning claim 26, and Douglas further discloses wherein the orifice inspection system further includes a data interface for transmitting the photograph to the patient's medical service provider (paragraph 0034-  Images may be acquired until the method/apparatus indicates, e.g., visually or audibly, that an adequate image has been taken. The image(s) may then be stored, transmitted, and/or analyzed. For example, stored images may be transmitted to a medical provider for further analysis, or to a third-party analysis center; paragraph 0438 - Combined with the display and wireless transmission capabilities of the phone, this is a powerful system for diagnostic imaging. Images can be read locally by software or a person, or transmitted for remote diagnosis. In the case of remote analysis, the response can be sent back to the user along with treatment advice)
Regarding claim 33,  Douglas, as modified by Zheng, teaches the claimed invention as discussed above concerning claim 26, and Douglas further discloses wherein the orifice inspection system further includes a graphical user interface configured to display the captured photograph and at least one photograph of an orifice having a known condition for comparison (Fig. 33; paragraph 0121 - FIG. 33 illustrates one example of an access comparison screen for comparing an image of a patient's tympanic membrane to other (library) images), to assist in identifying a condition affecting the patient's orifice (paragraph 0342 - A user-facing interface for the purpose of educating users about the meanings of different image features may be included; paragraph 0350 - By visually comparing different interventions and noting the extent to which their confidence intervals overlap, the user can get a feel for which interventions might offer the most significant (either statistically significant, or "significant" in the colloquial sense) improvement in recovery times. They can use this information, along with other information about interventions (e.g., cost, side effects, invasiveness, etc.), in order to decide on the most appropriate intervention)
Regarding claim 34, Douglas, as modified by Zheng, teaches the claimed invention as discussed above concerning claim 26, and Douglas further discloses wherein the orifice inspection device includes a light source (paragraph 0167 - The otoscope attachment may be modular, and/or may include a lightguide (such as a lightpipe as described in more detail below) for transmitting light from the mobile telecommunications device (e.g., one or more "flash" LEDs on the phone) or an independent light source), and wherein the orifice inspection device is for inspecting an oral cavity, an outer ear or a nostril (paragraph 0013 - In general, described herein are methods and apparatuses (device and methods) to help guide a subject in taking an image of a body region (e.g., tympanic membrane within an ear canal); paragraph 0419 - different modules could be used to tailor the imaging to ear, nose, throat, skin, eye, endoscopic or other imaging (in addition to non-medical imaging)).
Regarding claim 35, Douglas discloses a patient orifice inspection method including (paragraph 0013 - In general, described herein are methods and apparatuses (device and methods) to help guide a subject in taking an image of a body region (e.g., tympanic membrane within an ear canal), as well as method and apparatuses for identifying the body region from one or more images, and methods of identifying similar images from a large database of images, and methods and apparatuses for assisting in diagnosis using the image(s)):
 mounting an orifice inspection device relative to an image capture device (Fig. 58; paragraph 0419 - different modules could be used to tailor the imaging to ear, nose, throat, skin, eye, endoscopic or other imaging (in addition to non-medical imaging); 
detecting the presence of the orifice inspection device (paragraph 0075- also described herein are methods and apparatuses that are configured to detect when a lens (e.g., otoscope lens) is connected to the device, and particularly to a mobile telecommunications device such as a smartphone), and adjusting the image magnification of the image capture device based on the location of the orifice inspection device (paragraph 0043 - The magnification level may be chosen according to the desired application, and may include a tunable lens or lens system which enables dynamic configuration of the magnification or focus. This could be a deformable lens, or could be one or more lenses whose position can be adjusted to alter the magnification, focal length, or other properties. This system can provide high resolution images, on the order of micron resolution, depending on the lens configuration. One embodiment of the system for high resolution imaging includes a distal objective lens, and a proximal eyepiece lens together configured to work with the phone's camera lens or lenses).
(paragraph 0424 - Some variations of the otoscope are indirectly illuminated otoscopes that utilize fiber optics to direct the light from a light source (typically located in the handle near the battery) to form a ring light around the viewing area of the otoscope in order to illuminate the ear canal. Additionally, otoscopes can be lit via direct illumination by utilizing a light bulb placed within the viewing area itself); and 
capturing a photograph of the patient's orifice as illuminated by the orifice inspection device (Fig. 3A and 3B; paragraph 0034 - Described herein are methods and device for aiding in imaging the tympanic membrane that may be used, in particular, for use with a home or clinical device that includes an otoscope (e.g., speculum, lens/lenses, and video/image capture capability)).
Douglas does not teach automatically adjusting the image magnification. 
However, Zheng teaches of a mobile device and method including automatically adjusting the image magnification (paragraph 0021- Another aspect of the present invention is an electronic zoom method for a camera. A lever is actuated by a current signal or a voltage signal to move the lever from a first focal position (ie, a first side position) to a The second focal length position (that is, the second side position), thereby realizing the automatic zoom function).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Zheng that teach automatically adjusting the image magnification into the teachings of Douglas that teach adjusting the image magnification. It would have been advantageous to make the combination for mobile phone cameras to meet the special needs of mobile phone products (paragraph 0007 of Zheng).
Regarding claim 36, Douglas, as modified by Zheng, teaches the patient orifice inspection method of claim 35, and Douglas further includes wherein the step of mounting the orifice inspection device relative to an image capture device is a step of mounting the orifice inspection device to a user device (Fig. 57; paragraph 0170- The systems described herein may include an otoscope component that is coupled (directly or indirectly) with a mobile telecommunications device such as a smartphone), and wherein the user device includes the image capture device (Fig. 58 ; paragraph 0420 -  In FIG. 58, the smartphone (left) commonly contains a camera).
Regarding claim 37, Douglas, as modified by Zheng, teaches the patient orifice inspection method of claim 36, and Douglas further discloses wherein the orifice inspection device includes: a handle (See Examiner’s annotated Fig. 57; paragraph 0006 - A typical otoscope, such as those manufactured by Heine Inc. and Welch Allyn, Inc., among others, includes a handle that may house a battery, and an instrument head mounted to the top of the handle); 

    PNG
    media_image2.png
    723
    384
    media_image2.png
    Greyscale

and 
a coupler for coupling the handle to the user device (See Examiner’s annotated Fig. 57- smartphone case); 
wherein the step of mounting the orifice inspection device to the user device is a step of coupling the handle to the coupler (Fig, 57; paragraph 0170- The systems described herein may include an otoscope component that is coupled (directly or indirectly) with a mobile telecommunications device such as a smartphone), wherein the coupler is fastened to the user device (Fig. 57; paragraph 0167-In some variations the otoscope attachment couples to a case that attaches to the mobile telecommunications device).
Regarding claim 39, Douglas, as modified by Zheng teaches the patient orifice inspection method of claim 35, and Douglas further discloses wherein the step of detecting the presence of the orifice inspection device is a step of a user confirming that the orifice inspection (paragraph 0337 - Any of these devices may also include an automated hardware camera hardware identifier reader. The following apparatus/method builds on the previously described one. For example, an Oto device can include a symbol within the viewable range of the camera sensor. This symbol can be read by the software to determine almost anything. For example, the symbol could contain a device type and version number so the app could automatically load the correct screen, add a filter, or begin recording and uploading to a server).
Regarding claim 40,  Douglas, as modified by Zheng, teaches the patient orifice inspection method of claim 35, and Douglas further discloses wherein the method further includes the step of using an orifice positioning guide to position the image capture device in relation to the patient's orifice (paragraph 0039 - In some variation a method or system may alternatively or additional guide a subject by providing one or more directions, including directions on a display screen showing the images, audible cues, textual cues or the like, so that the subject may move the otoscope device to adjust the view being taken… paragraph 0326- The apparatus and method of detecting the TM, described above, may perform in real time during an otoscopic examination. In that case, it would be possible to indicate to the user, in real time, (a) that the TM has been detected and (b) where, in the live video, the TM is located. The interface for indicating the TM could be similar to that of FIG. 1, and might include: highlighting the boundaries of the TM, highlighting the area of the TM, noting the center of the TM, e.g., with an icon such as a checkmark, smiley face, etc.).
Regarding claim 41, Douglas, as modified by Zheng, teaches the patient orifice inspection method of claim 35, and Douglas further discloses wherein the method further includes the step of transmitting the captured photograph to the patient's medical service provider (paragraph 0034- Images may be acquired until the method/apparatus indicates, e.g., visually or audibly, that an adequate image has been taken. The image(s) may then be stored, transmitted, and/or analyzed. For example, stored images may be transmitted to a medical provider for further analysis, or to a third-party analysis center).
Regarding claim 42, Douglas, as modified by Zheng, teaches the patient orifice inspection method of claim 35, and Douglas further discloses wherein the method further includes the step of comparing the captured photograph and at least one photograph of an orifice having a known condition (Fig. 33; paragraph 0121 - FIG. 33 illustrates one example of an access comparison screen for comparing an image of a patient's tympanic membrane to other (library) images), to thereby assist in identifying a condition affecting the patient's orifice (paragraph 0342 - A user-facing interface for the purpose of educating users about the meanings of different image features may be included; paragraph 0350 - By visually comparing different interventions and noting the extent to which their confidence intervals overlap, the user can get a feel for which interventions might offer the most significant (either statistically significant, or "significant" in the colloquial sense) improvement in recovery times. They can use this information, along with other information about interventions (e.g., cost, side effects, invasiveness, etc.), in order to decide on the most appropriate intervention).
Claims 28, 29, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/065803 to Douglas et al. (hereinafter Douglas) in view of CN 101046597 A to Zheng and in further view of U.S. Publication No. 2013/00300919 to Fletcher et al. (hereinafter Fletcher)
Regarding claim 28,  Douglas, as modified by Zheng, teaches the claimed invention as discussed above concerning claim 27, and Douglas further discloses wherein the orifice inspection device includes: 
a handle (See Examiner’s annotated Fig. 57);

    PNG
    media_image2.png
    723
    384
    media_image2.png
    Greyscale

 paragraph 0006- A typical otoscope, such as those manufactured by Heine Inc. and Welch Allyn, Inc., among others, includes a handle that may house a battery, and an instrument head mounted to the top of the handle); and 
a coupler for coupling the handle to the user device (Fig. 57 – smartphone case); and 
(paragraph 0167 - a case may be attached to the smartphone).
Neither Douglas nor Zheng teach wherein the coupler is releasably engageable with the handle.
However, in the same field of endeavor, Fletcher teaches of an analogous device wherein coupler is releasably engageable with the handle (paragraph 0043 - Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14 , such as … slide-on).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fletcher that teach the coupler being releasably engageable with the handle, into the teachings of Douglas that teach the coupler connected to the handle. It would have been advantageous to make the combination for coupling the releasable optical assembly to the base member as a conventional means for attachment (paragraph 0042 of Fletcher).
Regarding claim 29, Douglas, as modified by Zheng, in further view of Fletcher, teaches the claimed invention as discussed above concerning claim 28, but  Douglas, as modified by Zheng, in further view of Fletcher, does not teach wherein the handle is slideable onto the coupler.
However, in the same field of endeavor, Fletcher teaches of an analogous device wherein the handle is slideable onto the coupler (paragraph 0043 - Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14 , such as … slide-on)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fletcher that teach the handle being slidable onto the coupler, into the teachings of Douglas that teach the coupler connected to the handle. It would have been advantageous to make the combination for coupling the releasable optical assembly to the base member as a conventional means for attachment (paragraph 0042 of Fletcher).
Regarding claim 38, Douglas, as modified by Zheng, in further view of Fletcher, teaches the patient orifice inspection method of claim 37, but Douglas, as modified by Zheng, in further view of Fletcher does not teach wherein the step of coupling the handle to the coupler is a step of sliding the handle onto the coupler.
However, in the same field of endeavor, Fletcher teaches wherein the step of coupling the handle to the coupler is a step of sliding the handle onto the coupler (paragraph 0043 - Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14, such as … slide-on).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fletcher that teach coupling the handle to the coupler, into the teachings of Douglas that teach the coupler connected to the handle. It would have been advantageous to make the combination for coupling the releasable optical assembly to the base member as a conventional means for attachment (paragraph 0042 of Fletcher).
Claims 43 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0065803 to Douglas et al. (hereinafter Douglas) in view of U.S. Patent No.  6,190,310 to Cook.
Regarding claim 43,  Douglas discloses an orifice inspection system (paragraph 0012- ] Thus, described herein are methods and apparatuses (including devices and systems) for guiding taking of one or more images of a tympanic membrane, as well as analyzing the resulting image(s) and determining a diagnosis. In general these methods and apparatuses may identify a region of an image corresponding to a tympanic membrane, as well as presenting the image (e.g., along with similar images from a database)), including: 
an orifice inspection device for illuminating a patient's orifice (Fig. 57; paragraph 0031- For example, an apparatus may also include an otoscope or otoscope adapter (lens portion) to connected to a mobile telecommunciations device; (paragraph 0167 - The otoscope attachment may be modular, and/or may include a lightguide (such as a lightpipe as described in more detail below) for transmitting light from the mobile telecommunications device (e.g., one or more "flash" LEDs on the phone) or an independent light source)), the orifice inspection device including a handle (See Examiner’s annotated Fig. 57)

    PNG
    media_image2.png
    723
    384
    media_image2.png
    Greyscale

with a light source (paragraph 0167 - The otoscope attachment may be modular, and/or may include a lightguide (such as a lightpipe as described in more detail below) for transmitting light from the mobile telecommunications device (e.g., one or more "flash" LEDs on the phone) or an independent light source)), and a light transmissive structure releasably connectable to the handle (See Examiner’s annotated Fig. 57);

    PNG
    media_image3.png
    631
    588
    media_image3.png
    Greyscale

a user device (Fig. 57- smartphone)  including a screen (Fig. 57; paragraph 0167- For example, the display of the mobile telecommunications device may be used as a display screen for displaying controls (menus, buttons, sliders, etc.) and/or for displaying images (stills, movies, etc.) including a live display of the images received by the otoscope component) and an image capture device for capturing a photograph of the patient's orifice as illuminated by the orifice inspection device (Fig. 57; FIG. 57 shows a passive attachment, which uses its lenses to combine with the smartphone camera lens to form an image, plus fiber optics (or other light guide or wave guide) to draw light from the phone's LED flash); and 
(Fig. 57- smartphone case; paragraph 0167 - a case may be attached to the smartphone) so as to releasably couple the handle of the orifice inspection device to the user device (Fig. 57; paragraph 0170- The systems described herein may include an otoscope component that is coupled (directly or indirectly) with a mobile telecommunications device such as a smartphone) in a thereby positioning the light guiding structure relative to the image capture device (Fig. 57).
Douglas does not teach a disposable light transmissive structure.
However, in the same field of endeavor, Cook teaches of an analogous otoscope including a disposable light transmissive structure (Fig. 1 – conical member 22; abstract- A disposable otoscope tip system that mounts to a head of an otoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cook that teach a disposable light transmissive structure into the teachings of Douglas that teach a light transmissive structure. It would have been advantageous to make the combination in order to view into the ear or nose of a patient during a medical examination (Col. 1- lines 52-53 of Cook). 
Regarding claim 46, Douglas, as modified by Cook, discloses the claimed invention as discussed above concerning claim 43, and Douglas further discloses wherein the coupler is positioned on a rear surface of the user device (Fig. 57) and spaced apart from a lens of the image capture device (Fig. 58; paragraph 0420- FIG. 58, the smartphone (left) commonly contains a camera and lightsource (LED flash). A “smart case” (center) may have a battery or draw power from the phone with a wire, and in turn power components in the case or other modular attachments)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Douglas, as modified by Zheng, that teach a coupler spaced apart from the lens of the user device, as seen in Figure 58, into the teachings of Douglas, as modified by Zheng, that teach a coupler positioned on a rear surface of the user device. It would have been advantageous to make the combination to allow a more powerful case to work with a variety of simpler, less expensive optical or other sensor attachments, providing a versatile toolkit for mobile image and other data collection (paragraph 0419 of Douglas).
Regarding claim 47, Douglas, as modified by Cook,  discloses the claimed invention as discussed above concerning claim 43, and Douglas further discloses wherein the coupler and handle are arranged such that the light guide structure is positioned non-obstructively adjacent to and extending in a direction away from a lens of the image capture device (Fig. 57).
Regarding claim 48, Douglas, as modified by Cook, discloses the claimed invention as discussed above concerning claim 43, and Douglas further discloses wherein the disposable light transmissive structure is removable from the handle irrespective of whether or not the handle is coupled to the coupler (Fig. 57; paragraph 0419- different modules could be used to tailor the imaging to ear, nose, throat, skin, eye, endoscopic or other imaging (in addition to non-medical imaging).
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/065803 to Douglas et al. (hereinafter Douglas) in view of U.S. Patent No.  6,190,310 to Cook and in further view of U.S. Publication No. 2013/00300919 to Fletcher et al. (hereinafter Fletcher)
Regarding claim 44, Douglas, as modified by Cook, teaches the claimed invention as discussed above concerning claim 43, but Douglas does not teach wherein the handle and coupler are arranged to slidably couple with one another.
However, in the same field of endeavor, Fletcher teaches wherein the handle and coupler are arranged to slidably couple with one another (paragraph 0043 - Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14 , such as … slide-on).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fletcher that teach the handle and coupler arranged to slidably couple with one another, into the teachings of Douglas that teach the coupler connected to the handle. It would have been advantageous to make the combination for coupling the releasable optical assembly to the base member as a conventional means for attachment (paragraph 0042 of Fletcher).
Regarding claim 45, Douglas, as modified by Cook, in further of Fletcher, teaches the claimed invention as discussed above concerning claim 44, but Douglas, as modified by Cook, in further of Fletcher, does not teach wherein the handle includes a substantially flat rear surface with a slot arranged slidably receive the coupler such that the substantially flat rear surface of the handle and a corresponding surface of the user device are fitted adjacent one another. 
 However, in the same field of endeavor, Fletcher teaches on an analogous device wherein the handle includes a substantially flat rear surface with a slot arranged slidably receive the coupler such that the substantially flat rear surface of the handle and a corresponding surface of the user device are fitted adjacent one another (paragraph 0043- Accordingly, the base member 14 also includes means (not shown) for coupling the releasable optical assembly 16 to the base member 14 , such as clip-on, snap-on, slide-on, twist-on, and other conventional means for attachment. For example the releasable optical assembly 16 may have pins that line up with and snap into one or more corresponding slots in the base member, or vise versa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795